Pee Cueiam.
This was an action seeking to recover damages alleged to have been caused by the negligent operation of a motor car by the defendant. The trial of the issue resulted in a verdict in favor of the defendant below.
By the present rule the plaintiffs seek to have such finding against them set aside for the reason, as urged, that it is against the weight of the evidence.
We conclude that the proofs presented such a question as not to warrant the setting aside of the settlement thereof and finding thereon by the jury.
The rule is therefore discharged.